

SILVER BAY OPERATING PARTNERSHIP L.P.
AMENDMENT TO
LIMITED PARTNERSHIP AGREEMENT AND CONTINUATION OF BUSINESS




This Amendment to Limited Partnership Agreement and Continuation of Business is
entered into by the undersigned parties, which parties constitute all of the
current partners of the Silver Bay Operating Partnership L.P. (the
“Partnership”).
WHEREAS, the parties hereto (together with other parties) entered into the
Amended and Restated Limited Partnership Agreement of the Partnership dated as
of December 19, 2012 (the “Agreement”) and now desire to amend the Agreement.
WHEREAS, the parties hereto further desire to continue the business of the
Partnership.
NOW, THEREFORE, in consideration of the mutual covenants and agreements made
herein and in the Agreement and intending to be legally bound, the parties agree
as follows:
1.Section 13.1 of the Agreement shall be amended by deleting subsection E
thereof, effective as of December 31, 2013.
2.    The business of the Partnership shall be continued pursuant to Section
17-806 of the Delaware Revised Uniform Limited Partnership Act (the “Act”),
rather than the Partnership being dissolved and wound up, if an event of
dissolution of the Partnership is deemed to have occurred pursuant to Section
17-801 of the Act by reason of subsection E of Section 13.1 of the Agreement
prior to amendment. Such continuation of the business of the Partnership shall
be effective as of the occurrence of such event.


[Signature page(s) follows.]




IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first above written.
 
 
GENERAL PARTNER:
SILVER BAY MANAGEMENT LLC
 
 
 
 
By:
/s/ Christine Battist
 
Name:
Christine Battist
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
LIMITED PARTNER:
SILVER BAY REALTY TRUST CORP.
 
 
 
 
By:
/s/ Christine Battist
 
Name:
Christine Battist
 
Title:
Chief Financial Officer
 
 
 
 
 




1